— In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Westchester County, dated July 24, 1962, which dismissed the writ after a hearing and remanded him to the respondent’s custody. Appeal dismissed. Our review of the original papers herein reveals that the relator failed to file in the office of the County Clerk a notice of appeal from the order. We therefore do not have jurisdiction to pass upon the issues raised by the relator. However, if the appeal were properly before us, we would affirm the order on the merits. Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.